Title: From Thomas Jefferson to John Page, 14 August 1803
From: Jefferson, Thomas
To: Page, John


          
            
              Dear Sir
            
            Monticello Aug. 14. 1803.
          
          Yours of the 2d. inst. has been duly recieved. I have altogether declined my journey to Bedford, and therefore am in no danger of being absent when yourself & family shall render us the kindness of a visit. as all roads appear bad to the traveller, and he is liable to be ill-advised in the choice of them, I take the liberty, on my own knolege of the routes from Richmond here, as well as on the information of others who have travelled them later than I have done, to recommend to you the Threenotched road through the whole way. it is well known by that name. it begins 3. or 4 miles from Richmond, & keeps generally on the main ridge between the waters of James & York rivers. therefore crosses few streams, & offers few hills. your first stage should be at Leek’s, 20 miles from Richmond. the only one afterward’s at which you can lodge is Price’s about 35. miles from Leek’s. the next morning you have 22. miles to breakfast here: the last 9. of which are very hilly. when you get opposite to Milton, 3 miles from hence, do not cross the river there, but come on, along the public road, a mile further, and turn into a gate at a place of mine called Shadwell, through which you pass to the river where I have a smith’s shop, the persons in which will set you over in a canoe, & guide your carriage through the ford. this will be more agreeable to you than passing through the ford which, tho’ safe, is rough. I trouble you with these details to save you trouble on the way, & especially to prevent your being mis-advised to take the circuitous & worse road round by the Louisa springs. the two houses I have recommended, Leek’s & Price’s are bad enough, but less bad considerably than any others on the road. in hopes of recieving you here in a few days I tender my best respects to mrs Page, and to yourself unalterable friendship. 
          
            
              Th: Jefferson
            
          
        